Title: From George Washington to Nicholas Minor, 16 May 1756
From: Washington, George
To: Minor, Nicholas




To Captain Minor—of the Fairfax Militia.Sir,
[Winchester, 16 May 1756]

You are immediately, upon receipt of this, with the men under your command, to march to Cocke’s-Fort, on Pattersons Creek; and there join him—You are to consult with Captain Cocke, and take his directions, in sending out frequent scouting parties, to scour the country, & make discoveries.
It is expected that strict obedience will be paid these Orders; as they are in consequence of a Council of War, which has regulated and appointed the militia to different Stations.
Your Station at this Fort will be more agreeable, as you will have a cover for your men; and be clear of the trouble of procuring provisions.
When you join Captain Cocke, you are to shew him these Orders

—and tell him, that Captain Waggener has Directions to draw out all the Forces but what is just sufficient to defend the place upon any alarm: in order that he may be strong enough to pursue the Enemy. I am &c.

G:W.
May 16th 1756.    

